Case 2:20-cv-00283-JRG Document 64-3 Filed 06/03/21 Page 1 of 2 PageID #: 1592




          EXHIBIT 2
    Case 2:20-cv-00283-JRG Document 64-3 Filed 06/03/21 Page 2 of 2 PageID #: 1593




Erik Shallman eshallman@velaw.com
Tel +1.512.542.8504 Fax +1.512.236.3228




Contains Plaintiffs’ CONFIDENTIAL Information

May 28, 2021

Via Email (aidan.skoyles@finnegan.com)

Aidan Skoyles, Esq.
Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
901 New York Avenue N.W.
Washington, DC 20001

Re:       Japan Display Inc. [et al] v. Tianma Microelectronics Co. Ltd., Nos. 2:20-cv-283,-284, -285:
          Plaintiffs’ Discovery

Dear Mr. Skoyles:

        We write on behalf of plaintiffs Japan Display Inc. (“JDI” or “Plaintiff”) and Panasonic Liquid
Crystal Display Co., Ltd. (“PLD”) (collectively, “Plaintiffs”) pursuant to Paragraph 9 of the Discovery
Order entered in the above litigations (“Actions”), in response to Tianma Microelectronics Co. Ltd.’s
(“Tianma”) letter of May 14, 2021 regarding purported deficiencies in Plaintiffs’ discovery to date, and
further to our meet and confer on May 26, 2021.

1. Technical Documents Regarding Plaintiffs’ Products

        Further to our meet and confer, our understanding is that Tianma’s demand for technical
documents regarding “all products Plaintiffs sell—past, present, and future” is in regards to Plaintiffs’
potential lost profits damages theory. As we discussed, we disagree that the requested scope of discovery
is relevant or proportional to the needs of the case. Regardless, Plaintiffs can confirm that they do not
intend to proceed on a lost profits theory of damages. Plaintiffs will supplement their response to ROG
No. 15 to reflect this confirmation.

        With respect to Tianma’s request for technical documents regarding certain of JDI’s products that
Tianma believes “may practice one or more of the patents and were sold before the priority dates for those
asserted patents,” we disagree that Tianma has met its P.R. 3-3 burden regarding the appropriate
identification of the alleged prior art products, and has not otherwise supported its “belief” that such
products are in fact prior art to any of the Asserted Patents. Regardless, subject to further objection, JDI
will search for and produce or make available technical information regarding the following products
identified by Tianma, to the extent they exist and can be located after a diligent search:


Vinson & Elkins LLP Attorneys at Law                          2801 Via Fortuna, Suite 100
Austin Dallas Dubai Houston London Los Angeles New York       Austin, TX 78746-7568
Richmond Riyadh San Francisco Tokyo Washington                Tel +1.512.542.8400 Fax +1.512.542.8612 velaw.com
